990 So.2d 1189 (2008)
Michael RUIZ, Appellant,
v.
Ileana HAN a/k/a Ileana Villar, Appellee.
No. 3D07-1793.
District Court of Appeal of Florida, Third District.
September 17, 2008.
Steven N. Abramowitz, for appellant.
Koltun & Lazar and Scott A. Lazar, for appellee.
Before GERSTEN, C.J., ROTHENBERG, J., and SCHWARTZ, Senior Judge.
GERSTEN, C.J.
Michael Ruiz appeals the trial court's final judgment on modification of child support. At oral argument, Ileana Han's counsel conceded that the 2004 arrearage figure was incorrect. Accordingly, we affirm, and remand to the trial court to recalculate the 2004 portion of arrearages, *1190 using a $600 deduction for the afterborn child.
Affirmed and remanded with instructions.